Citation Nr: 9927305	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  98-00 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a bilateral shoulder 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1976 to 
November 1988.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a Rating Decision dated in June 1997, which 
denied the veteran's claim for service connection for a 
bilateral shoulder disability.


FINDING OF FACT

The veteran has submitted competence evidence of a plausible 
claim of service connection for a bilateral shoulder 
disability.


CONCLUSION OF LAW

The veteran's claim of service connection for a bilateral 
shoulder disability is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service medical records showed that while at 
Fort Belvoir in July 1987 he complained of upper back pain 
one day after straining with a heavy load.  The veteran 
related that the pain was similar to an injury he had 
sustained about eight years earlier from improper lifting.  
The assessment was upper back pain.  The service medical 
records are devoid of treatment related to shoulder injuries.  
The veteran reported "yes" to whether he had a painful or 
trick shoulder or elbow on the medical history portion of his 
September 1988 separation examination report.  The summary of 
defects and diagnoses indicated that his right elbow had been 
hurt with a diagnosis of tennis elbow.  There were no 
findings referable to the shoulder.  

The veteran filed a claim for service connection in March 
1995.  There was no reference to a shoulder disorder.  The 
veteran filed a claim of service connection for a bilateral 
shoulder disability in January 1997.  On his claim form the 
veteran reported that he injured his wrists, elbows, and 
shoulders on a bridge site at Fort Belvoir in 1984-85.  He 
also indicated that following separation he was treated with 
pain medication by Walter M. Greissinger, M.D. for severe 
pain in his wrists, elbows and shoulders.  Following Dr. 
Greissinger's death, Michael Patterson, M.D. continued to 
treat the veteran for pain in his wrists, elbows and 
shoulders.  

A private medical report, listing  Dr. Greissinger as the 
attending physician dated in June 1989 indicated that when 
the veteran was seen for unrelated conditions, his muscle 
size and strength was equal bilaterally and he had complained 
of pain in his left thumb.  Under past medical history he 
reported no injuries or accidents.  No shoulder problems were 
noted in the musculoskeletal section.  In another June 1989 
entry the veteran's complaints were noted and the assessment 
was left carpal tunnel syndrome.

A photo copy of a private medical record dated in December 
1994, with "M. Paterson" written in pencil, notes a tender 
medial and upper right scapula with intact deep tendon 
reflexes and good range of motion.  A history of carpal 
tunnel of the right arm years ago and that he now complained 
of right shoulder pain was noted.  The diagnosis was 
tendonitis of the right shoulder.  

An August 1995 VA general medical examination noted that the 
veteran had right shoulder pain with a most likely diagnosis 
of degenerative arthritis.  No injury or reference to service 
was noted.

An April 1997 VA neurological medical examination indicated 
that numbness and pain in the shoulders was probably from 
nerve injury that occurred as a result of a contusion of 
heavy equipment.  That report noted that "six years after 
the military he injured both shoulders in the process of 
building a Bailey bridge."  The veteran was diagnosed with a 
"crutch" injury to the shoulder and supraclavicular region 
that might injure the brachial plexus or the nerve injury 
that resulted in numbness of both upper extremities.  The 
same day underexposed VA x-rays of both shoulders indicated 
normal shoulders except for a right-sided Hill-Sachs 
deformity, compatible with previous dislocation.  

In his June 1997 Notice of Disagreement, however, the veteran 
contended that in April 1997 he had told the VA examiner that 
both shoulders were injured while building a Bailey bridge 
during his sixth year in service.

An October 1997 VA rheumatology examination indicated that at 
the veteran's initial examination in September 1997, there 
was a three-year history of arthralgia, morning stiffness and 
severe right shoulder pain which the veteran reported as 
having started after an injury to his right shoulder while on 
active duty.  The VA rheumatologist noted in October 1997 
that the veteran had significant limitation of range of 
motion in the shoulder especially the right shoulder with 
abduction only to 90 degrees external rotation to 
approximately 60 degrees and internal rotation to 
approximately 60 degrees.  A review of his x-rays showed a 
prior dislocation with Hill-Sachs deformity of the right 
shoulder.  The VA rheumatologist diagnosed the veteran with 
chronic pain syndrome noting that part of the problem with 
his shoulder may be an impingement syndrome, which might 
benefit from a steroid injection.  

In a May 1998 statement, the VA rheumatologist reiterated 
that the veteran had a history of severe shoulder pain dating 
back to an injury in the 1980's and that an x-ray revealed a 
Hill-Sachs deformity with an old dislocation.  The veteran's 
condition resulted in markedly decreased internal, external 
rotation, and abduction of the shoulder significantly 
limiting his daily activities.

At the March 1998 RO hearing, the veteran testified he was 
building a Bailey bridge in Germany in 1981, when he injured 
his shoulders.  The field medic gave him some Tylenol and the 
first sergeant gave him a light-duty profile until his troops 
left the field two weeks later.  Upon his return to Johnson 
Barracks, the veteran went to the aid station and was told to 
apply ice and was given a sling to wear.  He testified that 
the pain kept going and coming, but he had no more treatment 
for his shoulders until he reinjured himself in 1983.  At 
that time the veteran was training West Point cadets on thick 
span bridges at Fort Belvoir.  He went to the main hospital, 
where they took x-rays, gave him Tylenol, and sent him home.  
Although they said he was okay, he could not bend over and 
tie his shoelaces.  After separation, the veteran testified 
he saw a private physician, now deceased, for his shoulder 
pain from 1988 to 1992.  From 1993 to 1995 he saw another 
private doctor, who gave him anti-inflammatory medication.  
In 1995, the veteran started going to the VA Hospital in 
Pittsburgh.  The VA rheumatologist told the veteran that his 
socket had grown deformed from an old (twelve to fifteen 
years old) injury to his shoulder and gave him shots 
periodically to keep the swelling down.

In October 1998 the RO advised the veteran in the 
Supplemental Statement of the Case that efforts to obtain 
additional service medical records were unsuccessful.

Legal Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  

The threshold question to be answered is whether the veteran 
has met his burden of submitting evidence sufficient to 
justify a belief that his claim, for service connection for 
bilateral shoulder disability, is well grounded, meaning 
plausible.  If he has not submitted a well-grounded claim, 
there is no VA duty to assist him in developing his claim, 
and his appeal must fail.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).  See also Morton v. West, 
No. 96-1517 (U.S. Vet. July 14, 1999) (holding that absent 
submission and establishment of a well-grounded claim, the VA 
cannot undertake to assist a veteran in developing facts 
pertinent to his or her claim).  The Board presumes 
creditability of evidence for purposes of well groundedness.  
King v. Brown, 5 Vet.App. 19 (1993).

For a service connection claim to be plausible and well 
grounded, it must be supported by evidence, not just 
allegations.  Tirpak v. Derwinski, 2 Vet.App. 609 (1992).  A 
well-grounded claim requires competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet.App. 498 (1995).  Where the 
determinative issue involves medical causation or medical 
diagnosis, medical evidence to the effect that the claim is 
plausible or possible is required in order for a claim to be 
considered well grounded.  Grottveit v. Brown, 5 Vet.App. 91, 
93 (1993).

The recent medical reports reflect a diagnoses of a 
"crutch" injury to the shoulder and supraclavicular region 
that might result in nerve injury as a result of a contusion 
of heavy equipment resulting in numbness of both upper 
extremities and chronic pain syndrome with a possible right 
shoulder impingement syndrome.  Thus, there is evidence of a 
current disability.  Such evidence is sufficient to meet the 
first of the three basic requirements for a well-grounded 
claim.

The veteran has testified that he initially injured his 
shoulders in Germany in 1981 while working with Bailey 
bridges and reinjured them while stationed at Fort Belvoir 
with an engineer unit.  While the recent VA examination 
recorded the veteran's history as having the injury after 
service, a point the veteran has challenged, evidentiary 
assertions by the veteran must be accepted as true for the 
purposes of determining whether a claim is well-grounded, 
except where the evidentiary assertion is inherently 
incredible or when the fact asserted is beyond the competence 
of the person making the assertion.  King v. Brown, 5 
Vet.App. 19, 21 (1993).  Thus, the veteran's allegations that 
he sustained in-service injuries are presumed to be credible 
at this juncture and are sufficient to meet the second 
requirement for a well-grounded claim, evidence of an injury 
in service.

In order to meet the third requirement for a well-grounded 
claim, the record must include evidence of a nexus between 
the current disability and the injury in service.  The April 
1997 VA medical report referred to an injury to the shoulder 
and supraclavicular region that occurred as a result of a 
contusion of heavy equipment and was likely to result in 
numbness of both upper extremities.  The VA x-rays indicated 
a right-sided Hill-Sachs deformity, consistent with an old 
dislocation.  A May 1998 statement by the VA rheumatologist 
related the veteran's severe shoulder pain to an injury in 
the 1980's, which would most likely place the event during 
the veteran's period of active service.  Construing the 
evidence, in particular the rheumatologist's statement, in 
the manner most favorable to the veteran and presuming its 
creditability for purposes of determining well groundedness, 
the Board finds that this medical evidence is sufficient to 
relate his current disability to service.  Therefore, all 
three elements of a plausible claim are present, and the 
claim is well grounded.

ORDER

The appeal is granted to the extent that the veteran's claim 
for bilateral shoulder disability is determined to be well 
grounded.

REMAND

The determination of a well-grounded claim triggers VA's 
statutory duty to assist the veteran in the development of 
evidence pertinent to his claim.  In appropriate cases, this 
obligation includes conduct of a thorough and contemporaneous 
examination, which takes into account the records of prior 
medical treatment.  See Green v. Derwinski, 1 Vet.App. 121, 
124 (1991).  In view of the somewhat ambiguous nature of the 
medical evidence as to nature and extent of disability 
affecting each shoulder and the timing of the injury, which 
triggered the shoulder disability, further medical 
clarification is warranted prior to a merits review of the 
veteran's claim.  Up-to-date treatment records also should be 
compiled.

We note that the veteran has also claimed that the VA did not 
obtain records from Dr. Patterson and in the Statement of the 
Case the RO advised the veteran that it had written to Dr. 
Patterson, but no reply had been received.  The veteran 
should be asked to submit any evidence, medical or non 
medical, that he has or can obtain in support of his claim 
for service connection for his shoulder disability.  The 
veteran has also asserted that he injured his shoulders while 
working on a Bailey bridge six years after he started 
service.  Any evidence he has to verify this injury in 
service should also be submitted.

Accordingly, the case is REMANDED for the actions listed 
below.

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet.App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction may be given a 
lower order of priority in terms of the necessity of carrying 
out the instruction completely.

1.  The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, 
VA or private, who have evaluated or 
treated him for symptoms related to 
either shoulder since service.  This 
should include information on Dr. 
Patterson so that another effort to 
obtain his records can be undertaken.  
After securing the necessary releases, 
the RO should request copies of any 
previously unobtained medical records for 
association with the claims folder.  The 
veteran should also be asked to submit 
any evidence he may have concerning his 
claimed shoulder injury in service.  

2.  Following the completion of the above 
requested development, the veteran should 
be provided a VA orthopedic examination 
to assess the nature and etiology of any 
shoulder disability shown to be present.  
The claims folder and a copy of this 
REMAND must be made available to and be 
reviewed by the examiner prior to the 
examination.  All indicated special tests 
and studies, to include x-rays, should be 
conducted and all clinical findings and 
diagnoses clearly set forth in the 
examination report.  In addition, the 
examiner should provide the following 
opinions based upon the medical evidence 
of record:

a. Whether it is at least as likely 
as not that the veteran has a 
right shoulder disability which 
is etiologically related to a 
claimed injury that occurred 
during service.

b. Whether it is at least as likely 
as not that the veteran has a 
left shoulder disability which is 
etiologically related to a 
claimed injury that occurred 
during service.

All opinions expressed must be supported 
by reference to the medical evidence of 
record.

4.  Thereafter, the RO should review the 
veteran's claim on the basis of all 
evidence of record and all applicable law 
and regulations.  If action taken remains 
adverse to the veteran, he and his 
representative should be provided a 
supplemental statement of the case and 
the applicable time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  The purpose of the REMAND 
is to obtain additional information and to ensure due process 
of law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03. 




		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals


 

